Citation Nr: 1724552	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  15-37 234	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training from November 1960 to May 1961 and in August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2016 decision, the Board denied entitlement to service connection for bilateral hearing loss.  After appealing the decision to the Court of Appeals for Veterans Claims (Court), the parties filed a Joint Motion for Remand (JMR), which vacated the September 2016 Board decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 JMR, the parties agreed that remand was warranted because the Veteran's most recent VA examination was not adequate to fairly adjudicate his claim.  Specifically, the parties acknowledged that the audiologist failed to directly comment on whether the Veteran's active duty head injury had caused his bilateral hearing loss. 

Once VA provides an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the claim must be remanded for additional medical opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal.

2.  Return the claims file to the examiner who evaluated the Veteran in September 2015 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  The claims file must be provided to, and reviewed by, the examiner.  

In the addendum report, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused or aggravated by his reported head injury during active duty service.

The examiner should provide a complete rationale for any opinions provided. 

3.  After completing any additional development deemed necessary, readjudicate the claim remaining on appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




